Citation Nr: 1444480	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for eczematous dermatitis, to include entitlement to a 60 percent rating prior to January 3, 2008.

2.  Entitlement to service connection for ventral and umbilical hernia with pain, suffering and disfigurement, to include entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for enterocutaneous fistula, non-healing, with residual chronic infection, to include entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and stress.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected low back muscle spasm with degenerative disc disease, prior to November 21, 2008.

6.  Entitlement to an evaluation in excess of 20 percent for service-connected low back muscle spasm with degenerative disc disease, from January 26, 2010.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to September 1989 and from April 1990 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In the March 2005 rating decision, the RO granted entitlement to service connection for eczematous dermatitis with a noncompensable evaluation, denied entitlement to service connection for or entitlement under 38 U.S.C.A. § 1151 for ventral and umbilical hernia, denied entitlement to service connection for enterocutaneous fistula, continued an evaluation of 10 percent for the Veteran's low back disability, and denied entitlement to service connection for depression and stress.  

In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly characterized as a claim for service connection for depression and stress, as service connection for an acquired psychiatric disorder, including depression and stress, to address all possible psychiatric disorders.

The Board notes that the RO characterized the issue of a higher initial evaluation for eczematous dermatitis as entitlement to an earlier effective date for the grant of a 60 percent rating for eczematous dermatitis.  The Veteran filed a notice of disagreement with the noncompensable initial rating assigned in the March 2005 rating decision.  In a June 2009 rating decision, the RO granted an increased evaluation of 60 percent for eczematous dermatitis effective November 21, 2008.  In a May 2014 rating decision, the RO granted an earlier effective date of January 3, 2008, for the assignment of a 60 percent evaluation for eczematous dermatitis.  As the Veteran had appealed the initial rating assigned for eczematous dermatitis in a March 2005 rating decision, and the June 2009 rating decision did not increase the Veteran's disability rating for eczematous dermatitis prior to November 21, 2008, the June 2009 rating decision was only a partial grant of the appeal.  Thus, the Board has characterized the issue as a claim for a higher initial evaluation for eczematous dermatitis as noted on the title page.  

The Veteran was scheduled for a central office hearing before a Veterans Law Judge in September 2014.  However, the Veteran withdrew his hearing request.  See August 2014 statement.  Thus, the hearing request is deemed to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims folder reveals that the Veteran was denied entitlement to Social Security Administration (SSA) disability insurance benefits.  See October 2013 VA examination report, November 2010 SSA response.  Additionally, in a December 2004 VA examination, the Veteran reported that he was on Social Security disability.  However, the records regarding the denial of benefits and possible grant of benefits in 2004 have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to all of the Veteran's claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

In regard to the Veteran's claim for a higher rating for service-connected low back spasm, it is unclear from the evidence of record whether the Veteran has radiculopathy that is related to his back disability.  The Veteran consistently complained of radiating pain down his legs during the period on appeal.  In a January 2008 VA examination report, the examiner stated that "lumbar radiculopathy could be one of the diagnostic choices in this condition."  The examiner did not specifically state whether the Veteran had radiculopathy.  The October 2010 VA examination report indicates there was no evidence of radiculopathy.  The October 2013 VA examiner noted that the Veteran had a positive Waddell's test for nonanatomic regional disturbance- the entire right leg with numbness from the waist down.  As it is unclear whether the Veteran has had radiculopathy related to his lumbar spine disability during the period on appeal, a VA examiner should specifically address this issue on remand.

The Veteran is claiming entitlement to service connection or entitlement to compensation under 38 U.S.C.A. § 1151 for ventral and umbilical hernia with pain, suffering and disfigurement.  A December 1991 service treatment record reflects that the Veteran had a small hiatus hernia, without definite gastric reflux.  The Veteran has asserted that his pre-existing stab wound was aggravated by his activities in service causing the ventral and umbilical hernia and enterocutaneous fistula.  As there is evidence the Veteran had a hernia in service, the Board finds that a VA examination is necessary to address whether the Veteran's hernias and/or enterocutaneous fistula are related to service, to include due to an aggravated stab wound.  

In regard to the Veteran's claim for entitlement to service connection for an enterocutaneous fistula, the Veteran has essentially claimed that he is entitled to compensation under 38 U.S.C.A. § 1151 for an enterocutaneous fistula.  In his October 2004 claim he stated that the fistula appeared in his abdomen shortly after the VA surgeries performed between April 200 and January 2004.  The Veteran has not been provided with specific notice with information as to how to substantiate a claim for section 1151 benefits for an enterocutaneous fistula.  Thus, on remand, adequate notice should be provided to the Veteran.

The issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issues being remanded.  A March 2008 VA examination report indicates the Veteran had depression due to a general medical disorder, specifically his ventral hernia.  Thus, the issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claims of service connection for enterocutaneous fistula, non-healing, with residual chronic infection, under 38 U.S.C.A. § 1151.

2.  Request from the Social Security Administration all of the records, if any, related to the Veteran's claim(s) for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Then, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not that the Veteran has had radiculopathy of the lower extremities that is related to his service-connected low back muscle spasm with degenerative disc disease during the period on appeal (from April 2004).  

If the VA clinician concludes that a VA examination is necessary to provide an opinion, the Veteran should be scheduled for a full back examination.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (at least as 50 percent probability) that his ventral and umbilical hernia and/or enterocutaneous fistula were related to service, to include the hernia noted in service or aggravation of the Veteran's pre-existing stab wound beyond its natural progression.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


